 1   REBECCA BRUCH, ESQ. (SBN 7289)
     ERICKSON, THORPE & SWAINSTON, LTD.
 2   99 W. Arroyo Street
     Reno, Nevada 89509
 3   Tel. (775)786-3930
     Fax. (775)786-4160
 4   rbruch@etsreno.com
     Attorneys for Defendants
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                          IN AND FOR THE DISTRICT OF NEVADA
 8
 9    JENAE S. ASIRE,                                Case No. 3:20-cv-00039-RCJ-WGC
10                        Plaintiff,                 STIPULATION AND ORDER
11                                                   EXTENDING TIME FOR
      v.                                             DEFENDANTS TO RESPOND TO
12
                                                     COMPLAINT
13    CARSON CITY SCHOOL DISTRICT,
      RICHARD STOKES
14
                          Defendants.
15
16          IT IS HEREBY STIPULATED AND AGREED between the parties that
17   Defendants CARSON CITY SCHOOL DISTRICT and RICHARD STOKES shall have
18   an additional two weeks to file their response to Plaintiff’s Complaint (Jury Demand)
19   (ECF No. 1). The response was originally due on February 21, 2020 and shall now be
20   due on March 3, 2020.
21   [Remainder of page intentionally left blank.]
22
23
24
25
26
27
28

                                                       1
 1          This request is made not as an attempt to delay but to allow Defendant time to
 2   fully prepare a response to the complaint.
 3          RESPECTFULLY SUBMITTED this 14th day of February, 2020.
 4                                                ERICKSON, THORPE & SWAINSTON, LTD
 5
 6                                                By: _/s/ Rebecca Bruch___________________
                                                         REBECCA BRUCH, ESQ. (SBN 7289)
 7                                                       99 West Arroyo Street
 8                                                       Reno, Nevada 89509

 9
10          RESPECTFULLY SUBMITTED this 14th day of February, 2020.

11
12                                                By: _/s/Jenae S. Asire____________________
                                                         JENAE S. ASIRE
13                                                       14 Narcissa Street
14                                                       Struthers, OH
                                                         (775)221-2533
15                                                       Jenae.asire@gmail.com
16
17
                                              ORDER
18
19          Based on the above and forgoing stipulation and good cause appearing, it is hereby
20   ORDERED that Defendant shall have until March 3, 2020 to file its response to
21   Plaintiff’s Complaint (Jury Demand).
22
     Dated: February 18, 2020.
23
24                                      _________________________________________
                                        United States Magistrate Judge
25
26
27
28

                                                       2
